DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  

Status of claims
Canceled:
11-15 and 17-18
Pending:
1-10 and 16
Withdrawn:
2, 5, 7 and 10
Examined:
1, 3-4, 6, 8-9 and 16
Independent:
1 and 6
Allowable:
none
Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
As detailed on the 12/18/2018 filing receipt, this application claims priority to as early as 1/5/2018.  All claims have been interpreted as being accorded this priority date.

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The previous 112/b rejections are withdrawn, however a new rejection is applied.
The 112/a rejections are withdrawn in view of Applicant's 6/27/2022 remarks at pp. 8-9.
The 103 rejections are withdrawn because close art, e.g. as cited in the now withdrawn rejection as well as art found in the search histories, either individually or in obvious combination, does not teach the recited combination of data integration, machine learning (e.g. model training), and visualization.  Additionally, Applicant's 6/27/2022 remarks at pp. 14-16 also support withdrawal of the rejection.
Referring to the 101 analysis as organized in MPEP 2106, the 101 rejections are withdrawn at least in view of the analysis step 2A, 2nd prong, 1st consideration relating to an improvement integrating possible judicial exceptions into a practical application (MPEP 2106.04(d) and (d)(1)), the improvement in this instance comprising a more timely and data rich tool, relative for example to art cited in the now withdrawn art rejections, said tool being for visualizing medical resource allocation relative to geographic location of patients with identified demographics, social information and medical conditions.  In this regard, Applicant's 6/27/2022 remarks at pp. 9-13 also support withdrawal of the rejection.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.

Withdrawn claims
Anticipating allowance, the withdrawn claims may be amended to reflect the prosecution history and amendments to the already-examined claims, including for example, the 6/27/2022 amendment to claims 1 and 6 focusing on the structure of the "instructions" in lieu of the "processors."
Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 3-4, 6, 8-9 and 16 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  
The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1, 6
many other neural units
The recited "many" is a term of relative or vague degree or form of association, neither defined in the specification (e.g. [41]) nor having a well-known and particular definition in the art.  For example, it is not clear what constitutes more versus less than "many."  (MPEP 2173.05(b) pertains.)  This rejection might be overcome by deleting the term.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631